Case 16-31569-hdh13 Doc 73 Filed 12/14/18                 Entered 12/14/18 14:00:43   Page 1 of 4



 BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP                               BDFTE# 00000007964927
 4004 Belt Line Rd Ste. 100
 ADDISON, TX 75001
 (972) 386-5040

 Attorney for WELLS FARGO BANK, N.A.


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 IN RE:                                             §   CASE NO. 16-31569-HDH-13
                                                    §
 IRMA LAURA GONZALEZ,                               §
    Debtor                                          §   CHAPTER 13
                                                    §
 WELLS FARGO BANK, N.A.,                            §
    Movant                                          §   HEARING DATE: 12/19/2018
                                                    §
 v.                                                 §   TIME: 01:30 PM
                                                    §
 IRMA LAURA GONZALEZ; and                           §
 THOMAS POWERS, Trustee                             §
    Respondents                                     §   JUDGE HARLIN D. HALE

                               NOTICE OF WITHDRAWAL OF
                              MOTION FOR RELIEF FROM STAY

 TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW WELLS FARGO BANK, N.A. (hereinafter "MOVANT"), a secured

 creditor in the referenced bankruptcy case, and states to the Court that Movant no longer

 wishes to prosecute its Motion for Relief from Stay, filed with the Court on November 28,

 2018.




 BK1135E-10/NOWMFR/Northern/DALLAS/00000007964927                                        Page 1 of 4
Case 16-31569-hdh13 Doc 73 Filed 12/14/18               Entered 12/14/18 14:00:43   Page 2 of 4



         WHEREFORE, Movant hereby withdraws its Motion for Relief from Stay.



                                           Respectfully submitted,

                                           BARRETT DAFFIN FRAPPIER
                                           TURNER & ENGEL, LLP


                                    BY: /s/ HEATHER GRAM-CHAVEZ                     12/14/2018
                                        HEATHER GRAM-CHAVEZ
                                        TX NO. 24092440
                                        4004 Belt Line Rd Ste. 100
                                        ADDISON, TX 75001
                                        Telephone: (972) 386-5040
                                        Facsimile: (972) 661-7725
                                        E-mail: NDECF@BDFGROUP.COM
                                        ATTORNEY FOR MOVANT




 BK1135E-10/NOWMFR/Northern/DALLAS/00000007964927                                      Page 2 of 4
Case 16-31569-hdh13 Doc 73 Filed 12/14/18                Entered 12/14/18 14:00:43    Page 3 of 4



                                    CERTIFICATE OF SERVICE

     I hereby certify that on December 14, 2018 a true and correct copy of the foregoing

 NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM STAY was served via

 electronic means as listed on the Court's ECF noticing system or by regular first class mail to

 the parties listed on the attached list.

                                            Respectfully submitted,

                                            BARRETT DAFFIN FRAPPIER
                                            TURNER & ENGEL, LLP



                                    BY: /s/ HEATHER GRAM-CHAVEZ                        12/14/2018
                                        HEATHER GRAM-CHAVEZ
                                        TX NO. 24092440
                                        4004 Belt Line Rd Ste. 100
                                        ADDISON, TX 75001
                                        Telephone: (972) 386-5040
                                        Facsimile: (972) 661-7725
                                        E-mail: NDECF@BDFGROUP.COM
                                        ATTORNEY FOR MOVANT




 BK1135E-10/NOWMFR/Northern/DALLAS/00000007964927                                          Page 3 of 4
Case 16-31569-hdh13 Doc 73 Filed 12/14/18           Entered 12/14/18 14:00:43   Page 4 of 4



 BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:
 DEBTOR:
 IRMA LAURA GONZALEZ
 307 LILLIAN ST
 DALLAS, TX 75211

 TRUSTEE:
 THOMAS POWERS
 105 DECKER COURT
 SUITE 1150
 IRVING, TX 75062

 US TRUSTEE:
 1100 COMMERCE STREET
 ROOM 976
 DALLAS, TX 75242

 DEBTOR'S ATTORNEY:
 M PAUL WRIGHT
 2501 MAIN ST.
 STE 100
 DALLAS, TX 75226

 PARTIES IN INTEREST:
 DALLAS COUNTY TAX OFFICE
 500 ELM ST
 DALLAS, TX 75202

 PARTIES REQUESTING NOTICE:
 LINEBARGER GOGGAN BLAIR & SAMPSON LLP
 DALLAS COUNTY
 2777 N STEMMON FREEWAY
 SUITE 1000
 DALLAS, TX 75207




 BK1135E-10/NOWMFR/Northern/DALLAS/00000007964927                                  Page 4 of 4
